EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven J. Hultquist on 12 April 2021.

Status of Application, Amendments and/or Claims
The amendment of 3/1/21 has been entered in full. Claim 1 is amended. Claims 4 and 7-9 are canceled. Claims 1, 10-13, 15 and 16 are pending.

	Examiner’s Amendment
Following entry of the 3/1/21 amendment, amend the claims further as follows:

In claim 1, line 2, delete the words "comprising the following mutations"

In claim 1, line 3, replace "CCL3" with "CCL3β"

In claim 1, line 10, replace "a sequence" with "the sequence"

In claim 13, line 5, replace "in" with "from"

Replace claim 16 with following:
Claim 16. The method according to claim 15, wherein the composition is administered in combination with radiation treatment.

Add the following new claim:
Claim 19. The method according to claim 15, wherein the composition is administered to assist radiation treatment.

Withdrawn Objections and/or Rejections
All objections and/or rejections of canceled claims 4 and 7-9 are moot.
The objection to claim 1 at pg 3 is withdrawn in view of the amendments to the claim.
The rejection of claim 1 under 35 U.S.C. 103(a) as being unpatentable over Struyf et al (2001) and further in view of Mueller et al (2006) and Yang et al, U.S. Patent Application Publication 20080300188, is withdrawn in view of Applicants' amendments to the claim, and further in view of Applicants' persuasive arguments set forth in the reply filed on 3/1/21. Specifically, Applicants' argument that the fusion protein CCL3B-H05 (SEQ ID NO: 16, comprising a CCL3B of SEQ ID NO: 4 and Fc region of SEQ ID NO: 14 joined by a linker of SEQ ID NO: 5, as recited in claim 1 as amended) exhibits markedly higher chemotaxis of cells expressing the CCR1/5 receptors than that of CCL3B-H40 (SEQ ID NO: 17, the same but without said linker) is considered to constitute evidence of unexpected results for the fusion protein of claim 1 as amended.

Rejoinder Due to Unity of Invention
	In view of the withdrawal of the rejection of claim 1 under 35 U.S.C. 103(a), the claims of Groups I-III are considered to have fulfilled the requirement of unity of invention under 37 C.F.R. 1475(a); see the restriction requirement mailed 10/11/19. As such, the restriction requirement between Groups I-III is hereby withdrawn, and claims 10-13, 15 and 16 are therefore rejoined and examined.

Reasons for Allowance
All objections and/or rejections of claim 1 set forth previously have been withdrawn as indicated above. Furthermore, rejoined claims 10-13, 15 and 16, as well as new claim 19, have been fully examined for patentability and are likewise allowable.
With regard to the ability of the claimed fusion protein to treat cancer (claims 15, 16 and 19), the specification in "Experimental Example 4" demonstrates its efficacy in inhibiting the growth of liver cancer cells. Furthermore, Cittera et al (2007. Journal of Immunology. 178: 6613-6623; cited on the 10/29/18 IDS) demonstrate that CCL3 plays 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 10-13, 15, 16 and 19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646